DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation found in claim 18 must be shown or the feature(s) canceled from the claim(s).  Further analysis can be found in this Office action under 35 USC 112 claim rejections. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is claimed: “wherein the two or more memory devices includes four memory devices and wherein two multiplexer circuits are included with two memory devices associated with each multiplexer circuit.” Interpretation of “wherein two multiplexer circuits are included with two memory devices associated with each multiplexer circuit” could lead to any number of alternatives; for example: two mux are included in each of two memory devices, and each memory device is associated with each mux. If this is a correct interpretation, then the claim makes no sense. Another interpretation could be that one of the two mux is included in one of the memory device, and the other mux included in the other memory device, and that both memory devices are associated with each mux. While this interpretation may be possible, it is one that does not seem to have support in the Specification/Drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9, 11 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180102344 to Ramachandra et al. (“Ramachandra”) in view of U.S. Patent/Publication No. 20190103148 to Hasbun et al. (“Hasbun”).  
As to claim 1, Ramachandra teaches substantially the claimed invention, including: A memory device, comprising: a buffer including a host device interface, and a DRAM interface (As found in at least FIG. 1: buffer interface 4 between a memory 6 and a controller/host 2; also, at least FIG. 7 provides similar teachings of such buffer interface; while Ramachandra may not expressly teach that the memory is DRAM-type memory, refer to analysis below for further guidance); one or more DRAM dies (As found in at least FIG. 1: one or more memory 6); a multiplexer circuit coupled between the one or more DRAM dies and the DRAM interface (As found in at least claim 10, and at least FIG. 8); and circuitry in the buffer, configured to operate the host interface at a first data speed, and to operate the DRAM interface at a second data speed, slower than the first data speed (As found in at least [0044], claims 1, 10, 21 and FIG. 7).
	While Ramachandra may not expressly teach that the memory is a DRAM-type memory, at least [0029] teaches random-access-memory (RAM).
	Hasbun, relevantly and complementarily, teaches DRAM memory including an interface between such memory and a host as found in at least FIG. 1, and [0003].
Ramachandra and Hasbun are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory and host interface.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Ramachandra as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Hasbun also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: memory is a passive element in that it requires a host/processor/computer to communicate with in the transfer of data and commands to/from; DRAM is no different.  
Therefore, it would have been obvious to combine Ramachandra with Hasbun to make the above modification.
As to claim 2, Ramachandra teaches wherein the one or more DRAM dies includes two or more separate memory die stacks, each comprising a plurality of DRAM die coupled to the buffer, the multiplexer, or to one another, or a combination thereof, with at least one wire bond, wherein each of the two or more memory die stacks are coupled to the multiplexer circuit (At least FIG. 1 teaches such plurality of memory 6, while at least FIG. 2C teaches at least two separate stacks of memory die, separated by a spacer; moreover, at least claim 7 provides evidence of memory stacks coupled to interface and/or one another by wire bond; additionally, and complementarily, Hasbun in at least FIG. 6 teaches separate stacks of memory die connected to at least host interface and one another with signal paths such as 115).
As to claim 3, Ramachandra teaches wherein the multiplexer circuit is configured to multiplex a plurality of data pins, wherein a number of data pins on the DRAM interface is related to a number of pins on the host interface by a ratio between the second data speed and the first data speed (As found in at least FIGS. 7-8, multiplexer 402 configured to multiplex plurality of data pins 322 on one end and 324 on the other end; also see at least [0036], [0043]: memory side interface includes a wide I/O of 80 bits, while host side interface includes a narrow I/O of 8 bits: that is, a ratio of 8:1, equivalently and correspondingly to data speed ratio on the buffer interface to memory and host).
As to claim 4, see rejection to at least claim 3.
As to claim 5, at least Hasbun teaches further including a command/address pin configured to select a die stack from the two or more die stacks (As found in at least FIG. 6 and [0081] signal 610 from host 120-c is addressed separately to stacks 625 or 626, which individually include pin configurations 621 and 622).
As to claim 6, Ramachandra teaches wherein the buffer and the multiplexer circuit are located on a common substrate (As found in at least FIGS. 7-8: buffer such as 400 and multiplexer such as 402 are on common substrate, part of 320).
As to claim 8, see rejection to at least claim 6.
As to claim 9, see rejection to at least claim 6; moreover, a circuit, such as buffer/multiplexer, of semiconductor device, where such semiconductor device is to reside on a PCB, motherboard, circuit board, etc.
As to claim 11, Hasbun teaches including two multiplexer circuits with one multiplexer circuit on either side of the one or more DRAM dies (As found in at least FIG. 9: at least two multiplexers 915 with one such multiplexer on a side of the one or more memory 905).
As to claim(s) 23-24, see rejection to at least claims 1-2; moreover, the method is inherently taught by the apparatus.
As to claim 25, Ramachandra teaches wherein exchanging data between the buffer and the multiplex circuit includes exchanging data between a buffer and multiplex circuit both located on a single die (As found in at least FIGS. 7-8: buffer such as 400 and multiplexer such as 402 on single die).
As to claim 26, see rejection to at least claim 5.
Claim(s) 7, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180102344 to Ramachandra et al. (“Ramachandra”) in view of U.S. Patent/Publication No. 20190103148 to Hasbun et al. (“Hasbun”), and further in view of US Publication No. 20150131388 to Ware et al. (“Ware”).
As to claim 7, while Ramachandra as modified teaches, in part, a memory interface a memory and multiplexer, Ramachandra as modified may not expressly teach further including a socket between the multiplexer circuit and the one or more DRAM dies.
However, in relevant art including DRAM, Ware teaches a socket between the multiplexer circuit and the one or more DRAM dies (As found in at least FIGS. 19-22: multiplexer 1902, part of 1900, is not part of memory DRAM dies; while DRAM are inserted in sockets, as found in at least the Abstract; two-socket of FIG. 2 or three-socket of FIG. 25A).
Ramachandra as modified and Ware are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory and host interface.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Ramachandra as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Ware also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: DRAM memory that are part of a DIMM are populated on such DIMM so that the DIMM can be inserted in sockets that reside on boards.  
Therefore, it would have been obvious to combine Ramachandra as modified with Ware to make the above modification.
As to claim 14, see rejection to at least claim 1; moreover, complementarily and relevantly, Ware also teaches two or more memory devices (As found in at least FIG. 1A: two or more memory devices 106), each memory device including: Docket No. 303.J36US141 Client Ref. No. 2019-1793.00/USa buffer coupled to a substrate, the buffer including a host device interface, and a DRAM interface (As found in at least FIG. 1B: each 106 includes a buffer 104 coupled to a substrate, either the 106 substrate and/or the Motherboard); one or more DRAM dies supported by the substrate (As found in at least FIGS. 3A, 5A: one or more DRAMs 514 supported by substrate above cited); multiple wire bond interconnections between the DRAM interface of the buffer and the one or more DRAM dies (As found in at least FIG. 5A: interconnect or wirer bonds connect 514 to buffer 530); a multiplexer circuit coupled between a host controller and the host interfaces of the two or more memory devices (As found in at least [0164]).
As to claim 15, see rejection to at least claim 5.
As to claim 16, Ware teaches wherein the two or more memory devices are arranged on a board in a DIMM configuration (As found in at least [0017] and at least FIG. 4).
As to claim 19, Ware teaches the multiplexer circuit is coupled directly to a motherboard (As found in at least FIG. 2B, Mux of 206 coupled directly on Motherboard).
As to claim 20, see rejection to at least claims 1 and 14; moreover, at least Ware teaches in at least [0354]  and FIG. 38 a processor 3802, memory 3804 coupled to same system substrate.
Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180102344 to Ramachandra et al. (“Ramachandra”) in view of U.S. Patent/Publication No. 20190103148 to Hasbun et al. (“Hasbun”), and further in view of US Publication No. 20190361998 to Meron et al. (“Meron”).
As to claim 10, at least Meron teaches wherein the one or more DRAM dies includes one or more DDR6 DRAM dies (As found in at least [0060]: DRAM, double data rate DDR6 dual inline memory modules DIMMs).
Ramachandra as modified and Meron are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory and host interface.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Ramachandra as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Meron also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: DRAM DDR6 are high-bandwidth memory components designed for use in high-performance computing.  
Therefore, it would have been obvious to combine Ramachandra as modified with Meron to make the above modification.
As to claim 17, see rejection to at least claim 10.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180102344 to Ramachandra et al. (“Ramachandra”) in view of U.S. Patent/Publication No. 20190103148 to Hasbun et al. (“Hasbun”), and further in view of US Publication No. 20170206036 to Pax et al. (“Pax”).
As to claim 12, at least Pax teaches wherein the one or more DRAM dies includes eight DRAM dies and wherein four multiplexer circuits are included with two DRAM dies associated with each multiplexer circuit (As found in FIG. 1: at least eight DRAM 105, two of such DRAM associated with each Mux 107).
Ramachandra as modified and Pax are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory and host interface.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Ramachandra as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Pax also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: multiplexing operations can substantially reduce circuitry footprint, without negatively limiting such circuitry; memory operations do not require all memory devices in a system be used at the same time all the time; thus, multiplexing data access to/from memory can make a system more robust and more efficient.  
Therefore, it would have been obvious to combine Ramachandra as modified with Pax to make the above modification.
As to claim 13, see rejection to at least claim 12; moreover, while Pax makes it explicit that two DRAMs can be associated with a Mux, it would have been obvious to one of ordinary skill at the time of the invention to extend the teachings of Pax to include four DRAMs associated with a Mux for exactly the same motivation provided above: multiplexing operations can substantially reduce circuitry footprint, without negatively limiting such circuitry; memory operations do not require all memory devices in a system be used at the same time all the time; thus, multiplexing data access to/from memory can make a system more robust and more efficient
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20180102344 to Ramachandra et al. (“Ramachandra”) in view of U.S. Patent/Publication No. 20190103148 to Hasbun et al. (“Hasbun”), and further in view of US Publication No. 20150131388 to Ware et al. (“Ware”), and further in view of US Publication No. 20170178988 to Cheney et al. (“Cheney”).
As to claim 21, while at least Ware teaches, as set forth above, a motherboard to which at least memory devices are coupled to, Ramachandra as modified may not expressly teach the memory device and the processor are both soldered to the motherboard with a ball grid array.
However, complementarily and relevantly, Cheney teaches memory device and the processor are both soldered to the motherboard with a ball grid array (As found in at least [0141]: processing units (CPU), memory devices such as DRAM may be packaged using ball grid array, and such packaging may reside on a motherboard; also refer to [0022]).
Ramachandra as modified and Cheney are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory and host interface.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Ramachandra as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Cheney also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: ball grid array provides for a few advantages: smaller packaging size as compared to wire bonding; it provides better signal integrity: ball grid can be substantially reduced in size as compared to long wire bonds, thus, providing improvements on lossless electrical propagation.  
Therefore, it would have been obvious to combine Ramachandra as modified with Cheney to make the above modification.
As to claim 22, Cheney teaches the memory device is one of multiple memory devices soldered to the motherboard adjacent to the processor (As found in at least [0141], [0096] and at least FIGS. 5A-5B: multiple memory devices on motherboard 202).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827